Citation Nr: 0600964	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  
	
2.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for thoracic strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to July 
1991 and November 1995 to September 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO) which granted service connection for PTSD with an 
evaluation of 30 percent, thoracic strain with degenerative 
changes with an evaluation of 10 percent, tinnitus with an 
evaluation of 10 percent, hearing loss with an evaluation of 
10 percent, and IBS with an evaluation of 0 percent.  All 
grants of service connection were effective September 2, 
2001.  Service connection for left knee sprain was denied.  
Only the initial evaluations of the veteran's PTSD, back 
condition, and IBS are currently in appellate status.  

In March 2004 the RO increased the evaluation of IBS to 10 
percent, effective September 2, 2001.  In March 2005 the 
veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.  

The issue of an initial evaluation in excess of 10 percent 
for thoracic strain with degenerative changes is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for equitable disposition 
of the veteran's claims.  

2.  The veteran's service-connected PTSD is manifested by 
deficiencies in the areas of work, school, family relations, 
and mood.

3.  The veteran's service-connected IBS is manifested by 
flare-ups 10 to 12 times a year.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

2.  The criteria for an initial evaluation in excess of 10 
percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in December 2001 regarding his service 
connection claim for a number of conditions, including PTSD, 
a back condition, and IBS, and informing him what information 
and evidence was required to establish entitlement to service 
connection.  While the benefits that the veteran is seeking 
on appeal are increased initial evaluations for PTSD, a back 
condition, and IBS, the advice that VA gave to the veteran in 
December 2001 in regard to his service connection claims is 
considered adequate VCAA notice, as the new issues are 
clearly downstream issues.  (VA's Office of General Counsel 
(GC) has held that, if, in response to notice of a decision 
on a claim for which VA has already provided notice pursuant 
to 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new, "downstream" issue, i.e., a 
higher initial rating, VA is not required to provide 38 
U.S.C.A. § 5103(a) notice with respect to that new issue).  
VAOPGCPREC 8-2003.
  
The above notwithstanding, the March 2004 statement of the 
case (SOC) specifically outlined what was required to 
establish entitlement to increased initial evaluations for 
PTSD, a back condition, and IBS.  The December 2001 VCAA 
letter, along with the SOC, indicates that the veteran was 
clearly notified of the information and evidence necessary to 
grant his claims.  

The December 2001 VCAA letter also satisfied the second and 
third elements of the duty to notify by advising the veteran 
of the types of evidence he was responsible for obtaining and 
of the types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would help the 
veteran get evidence such as medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  

Finally, with respect to the fourth element, the December 
2001 VCAA letter asked the veteran to send information 
describing additional evidence he wanted the RO to request on 
his behalf, or to send the evidence itself.  The letter 
informed the veteran where and when to send such evidence.  
This information provided the veteran with adequate notice of 
the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this case, VCAA notice was timely given 
in December 2001, prior to the initial AOJ decision in April 
2003. 

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA outpatient treatment records and associated them with the 
claims file.  In addition, the veteran was afforded VA 
examinations in March, October, and November 2003 to evaluate 
his conditions.  There is no suggestion on the current record 
that there remains evidence that is pertinent to the matters 
on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for equitable disposition of the matters on appeal.  
The appeal is thus ready to be considered on the merits.
II.  Factual Background

The veteran's service medical records indicate treatment in 
July 1996 for symptoms consistent with IBS and a March 2000 
record reports probable IBS flare-up.  June 2001 treatment 
records from the Life Skills Clinic give a diagnosis of 
chronic PTSD; resulting from an aircraft crash in February 
1991, in which the veteran almost drowned and several of his 
crewmates, including his best friend, lost their lives.  The 
veteran reported episodes of dysphoria, decreased involvement 
in pleasurable activities, loss of energy and motivation, and 
insomnia.  He stated that these episodes lasted 2 to 4 weeks 
and occurred 3 to 4 times a year, each episode ranging from 
mild to severe in severity.  The veteran reported intrusive 
thoughts and dreams about the incident, and that he 
experienced difficulty in interpersonal relationships, 
hypervigilance, and guilt.  A U.S. Air Force Mishap Report of 
the aircraft crash in February 1991 is of record and verifies 
the death of his friend.    

In a January 2002 letter in support of his claim the veteran 
recounted the crash and added that his inability to get close 
to people caused the termination of his marriage and caused 
him to withdraw from close relationships.  

The veteran submitted VA outpatient treatment records from 
December 2001 to November 2002 which revealed continuing 
treatment for PTSD with Global Assessment of Functioning 
(GAF) scores ranging from 35 to 85.  

The veteran was afforded a VA psychiatric examination in 
March 2003.  The veteran was cooperative with full affect, 
euthymic mood, normal speech rate and cadence, with logical 
and organized thought process and good judgment.  The veteran 
reported several nightmares a month, insomnia, irritability, 
decreased emotional range, hypervigilance, hyperautonomic 
arousal, avoidance, and sense of a foreshortened future.  The 
veteran reported he was currently a law student with a 2.6 
GPA.  He described school as "okay" but added that his 
emotional problems often held him back.  The diagnosis was 
PTSD and a GAF score of 55 was assigned, reflecting moderate 
symptoms consistently causing disruptions with work or home 
life.  

The veteran also underwent a VA general medical examination 
in March 2003 to assess a number of conditions, including 
IBS.  The veteran reported flare-ups of IBS associated with 
stress and certain foods, occurring monthly and lasting 
approximately 7 days.  He stated that he controlled his IBS 
with diet, exercise, Bentyl, Imodium, a gas medicine, and 
dicyclomine and denied hematochezia, nausea, weight changes, 
or current abdominal pain.  Physical examination revealed the 
abdomen to be soft, nontender, and nondistended with positive 
bowel sounds.  The diagnosis was IBS.  

The veteran also submitted VA outpatient treatment reports 
from November 2002 to March 2004.  These reports show 
continuing treatment for PTSD with GAF scores of mostly 40 to 
45, with a high score of 60 in December 2002.  These records 
also include an October 2003 progress note which noted IBS to 
be reasonably controlled by medication.  

In October 2003 the veteran underwent another VA examination 
to evaluate his IBS.  The veteran reported flare-ups 10 to 12 
times a year, lasting 4 or 5 days, and exacerbated by stress.  
He reported no hospitalizations but that he had not gone into 
work 3 or 4 times in the past year due to his IBS.  Physical 
examination revealed a soft, non-tender, non-distended 
abdomen with positive bowel sounds.  A colonoscopy was done 
in November 2003 which revealed a 5mm polyp in the rectum, 
internal hemorrhoids, and normal rectum and ascending colon.  
The diagnosis was IBS with normal colonoscopy.  

In November 2003 the veteran had another VA psychiatric 
examination to evaluate his PTSD.  The veteran reported that 
he was a full-time law student and working part-time at a law 
firm.  He again described the stressor incident of his plane 
crash in 1991.  He reported difficulty in school due to lack 
of concentration from PTSD and added that he almost failed 
every class in the spring semester of 2002.  The veteran was 
anxious and sad, with very restricted affect and 
hypervigilance in checking and worrying which the 
psychiatrist opined was directly related to his in-service 
trauma.  The psychiatrist also reported arousal, evidenced by 
sleep problems prior to the veteran seeking medication, and 
impaired concentration.  

The diagnosis was PTSD, dysthymia, and major depressive 
disorder, recurrent.  The veteran was noted to be socially 
isolated and struggling educationally.  A GAF score of 47 was 
assigned, reflecting fairly severe symptomatology interfering 
with social and occupational life.  

The veteran testified before the undersigned in March 2005.  
The veteran reported that his PTSD affected him daily and 
caused anxiousness, bad dreams, and avoidance of crowds.  He 
added that stress induced IBS flare-ups, lasting a couple of 
days.  He also reported non-stress-induced flare-ups of IBS 
lasting a week to 10 days.  The veteran stated he had made 
adjustments in his diet and used medications to control the 
IBS.  

He added that PTSD had affected his practice of law, because 
he could not handle the stress associated with large firm 
work and so he opened his own practice with a classmate which 
allowed him to be selective in caseload and hours.  He 
reported that he continued to receive treatment and take 
medication to treat his PTSD.  

In a May 2005 letter the veteran outlined how PTSD destroyed 
relationships, interfered with social interaction, and 
hampered his career path.  He stated that he had started to 
make arrangements to sell his ownership interest in his law 
practice and seek other employment.  He reiterated that 
depression associated with PTSD could trigger an episode of 
IBS and that an episode of IBS could similarly trigger 
depression.  


III.  Legal Analysis

A.  PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, identified by separate rating codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under the general rating formula for mental disorders, a 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Id.; see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Id.; see Sellers v. Principi, 372 F. 
3d 1318 (Fed. Cir. 2004).  

The veteran's GAF scores have been mostly in the 40s, 
indicating serious symptoms of PTSD and serious impairment in 
social, occupational, or school functioning.  While the 
veteran has completed law school and established a successful 
law practice, examinations and treatment reports indicate 
deficiencies in at least four of the six areas needed for a 
70 percent evaluation.  

The veteran has chosen to open a law practice because of 
inability to handle the stress associated with large firm 
work, and in his most recent letter indicated that he was 
preparing to sell his ownership interest in the practice due 
to his PTSD interfering with his work.  This finding suggests 
impairment in the area of work.  The veteran and his wife 
divorced due to his inability to form close relationships.  
He thus appears to have impairment in the area of family 
relationships.  While he has completed law school and passed 
the Bar examination, the veteran reported PTSD causing 
difficulty in school and the November 2003 VA examination 
noted that the veteran was struggling educationally.  He also 
has impairment in the area of his mood, as he has been 
described as sad and diagnosed with major depressive 
disorder.  His judgment and thinking have been found to be 
intact on examinations.  

Because the veteran has impairments in at least four of the 
six areas needed for a 70 percent evaluation, the Board finds 
that his symptoms approximate the criteria for that 
evaluation.  38 C.F.R. § 4.7.  His symptoms appear to have 
been about the same throughout the period since the grant of 
service connection.  Therefore the 70 percent evaluation is 
warranted effective from the date of service connection.  

The veteran has been able to maintain employment throughout 
the period since the grant of service connection.  He has 
also been able to maintain a relationship with his associate 
in their law practice as well as his clients.  Thus, the 
record does not show that the service connected PTSD causes 
total occupational and social impairment.  Therefore, a 100 
percent rating is not warranted for any period since the 
effective date of service connection.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran has not required any, let alone frequent periods 
of hospitalization for PTSD and, despite hardship, he has 
continued employment in the practice of law.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

B.  IBS

Despite the increased evaluation established in the March 
2004 rating decision, the veteran has not been awarded the 
highest possible evaluation.  As a result, the veteran is 
presumed to be seeking the maximum possible evaluation and 
his claim remains in appellate status.  A.B. v. Brown, 6 Vet. 
App. 35 (1993).

The veteran's IBS is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2005).  Under this Diagnostic Code, moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent evaluation.  Severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation with more or less constant 
abdominal distress warrants a 30 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7319.  

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher initial rating.  The veteran's IBS is manifested 
primarily by subjective reports of monthly flare-ups, each 
flare-up lasting up to 10 days.  As such, while the veteran 
has frequent episodes of bowel disturbance as contemplated in 
the 10 percent evaluation, he does not have constant 
abdominal distress as required for the 30 percent evaluation.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 10 percent evaluation properly reflects 
the highest level of the veteran's IBS since the grant of 
service connection.  

The veteran has not required any, let alone frequent periods 
of hospitalization for IBS and, despite causing him to miss 
some days of work, there has not been "marked" interference 
in employment.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased initial evaluation, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an initial evaluation of 70 percent for post-
traumatic stress disorder (PTSD) is granted, effective 
September 2, 2001.  

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome (IBS) is denied.  


REMAND

The veteran's back condition is currently evaluated as 10 
percent disabling under Diagnostic Code 5010.  Under this 
Diagnostic Code, arthritis due to trauma, substantiated by X-
ray evidence, is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray evidence will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved, with a minimum 
rating of 10 percent.  In the absence of limitation of 
motion, degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation and degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

Neither the March nor the October 2003 VA examinations 
determined whether or not the veteran's back condition caused 
functional impairment.  As such, he is entitled to a current 
examination to assess the DeLuca factors in regard to his 
back condition.  

Accordingly, this case is remanded for the following:  

1.  Schedule the veteran for a VA spine 
examination to determine the current 
level of his back disability.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should opine whether the 
veteran's current back condition results 
in functional impairment.  Specifically, 
findings should be made as to whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain.  These should be 
expressed in terms of the degree of 
additional range-of-motion loss, if any, 
due to any weakened movement, excess 
fatigability, incoordination, or pain.  
The examiner should provide rationales 
for these opinions.  

2.  After ensuring that all development 
is complete, and all opinions have been 
obtained, the RO/AMC should re-adjudicate 
the claim.  If it remains denied, the 
RO/AMC should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


